      Case 1:17-cv-00019-BRW-CRH Document 51 Filed 07/15/19 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF NORTH DAKOTA

SALLY E. PODREBARAC                                                                    PLAINTIFF

VS.                                    1:17-CV-00019-BRW

MINOT STATE UNIVERSITY                                                               DEFENDANT

                                           JUDGMENT

       Pending is Defendants’s Motion for Costs (Doc. No. 45). Plaintiff has responded and

Defendant has replied.1

       On May 13, 2019, summary judgment was entered in Defendant’s favor.2 Now

Defendant seeks $20 in docket fees, $2,011.30 in court reporter fees, and $2,596.20 in fees for

copies of materials.3 Plaintiff does not object to the docket fees or court reporter fees.4

However, Plaintiff does object to $2,596.20 in copies.

       Copies at $.20 cent a page for black and white and $1.00 a page for color is reasonable and

the documents all appear relevant and necessary to the case (as affirmed by Defendant’s lawyer’s

affidavit). Accordingly, the requested amount for reimbursement of copies will be granted.

       As set out above, Defendants’s Motion for Costs (Doc. No. 45) is GRANTED. Defendant

is entitled to $4,627.50 for costs reimbursement from Plaintiff.

       IT IS SO ORDERED this 15th day of July, 2019.

                                                   Billy Roy Wilson_______________
                                                   UNITED STATES DISTRICT JUDGE



       1
        Doc. Nos. 48, 50.
       2
        Doc. No. 41.
       3
        Doc. No. 46.
       4
        Doc. No. 48.

                                                   1
